DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 6-7, filed 11/23/2021, with respect to claims 5, 7 and 9 have been fully considered and are persuasive.  The objection of claim 5 and the rejections under USC 112(b) of claims 7 and 9 has been withdrawn.  Applicant has made amendments to these claims to address the issues raised and the examiner determined them to be enough to overcome the objection/rejection raised.  Examiner notes that claim 19 was also rejected under SUC 112 for similar reasons as claim 9 but was not amended to address the issues; therefore, claim 19 remains rejected under USC 112(b).

Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Regarding the rejection under USC 102, Applicant’s remarks contend that the prior art of Shamir fails to anticipate the claimed invention because Shamir does not pertain to an electrical power distribution system.  Examiner contends a reasonably broad interpretation of “an electrical power distribution system” would be a system that distributes electrical power.  Examiner contends that the prior art of Shamir discloses such a system, and further the prior art references US 2016/0368389 [Par. 0002] (electrical power distribution network for vehicles) and US 9809321 [see abstract] (electrical power distribution system within a vehicle) additionally provide teaching of power distribution systems that show the breadth of what can be described as electrical power distribution systems that is not restricted to applicant’s interpretation that “an electrical power distribution system provides power to multiple facilities.”

Examiner acknowledges that the teachings of Shamir are directed to power distribution within an electrical grid of a facility, and contends that this currently reads on the applicant’s claimed limitations.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additional amendments to include such features or other elements required or present in an electrical distribution system that provides power to multiple facilities in the claims would distinguish over the prior art teachings of Shamir.  Examiner contends that nothing in the applicant’s claimed invention details or requires an electrical power distribution system that such features that would distinguish or limit the electrical power distribution system to not be anticipated by the teachings of Shamir.  Such feature may include having multiple facilities, step-down transformers, overhead transmission lines, or other elements present in such a distribution network that would not be present in a facility electrical distribution grid.

Applicant presents remarks that the prior art of Shamir is directed towards the used of short-range data transmission protocols.  Examiner contends that nothing in the recited claims recite or details certain features of the type or kind of wireless communication, or requires the implementation, use, or configuration for long range wireless communication.  Further, as discussed above, the “electrical power distribution system” under the BRI is considered met by Shamir’s teachings of an electrical power distribution of a facility and therefore anticipates the claims as currently recited. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Applicant argues that the claimed invention is directed to a retrofit system and that “an existing main processor configured to collect data in the electrical power distribution system” further clarifies this.  Examiner contends that the limitation “to an existing main processor” under the broadest reasonable interpretation simply states that the IED provides the data (voltage and current) to an existing processor.  Examiner contends that a processor or computing unit within the IED to process voltage and current data received amounts to an existing processor since the processor is already a part of the IED and therefore anticipates the claimed limitation.  Specifically, the claimed limitations make no distinction about where the main processor is located or whether it is a part of the IED, separate from and stand alone, or a part of another controller or computing system entirely.  If the existing main processor is a separate entity entirely from the IED and communicates with the IED, then the claims need to recite and define it as such.  Additionally, if it is the applicant’s intention that the system is a “retrofit system” because it integrates new sensors/devices (e.g. wireless current sensors, IED) to an existing monitoring or data acquisition system, the claimed limitations should clearly set forth and 
For these reasons the examiner holds to the rejection of the claims under USC 102 as being anticipated by Shamir.

Regarding the rejection under USC 103 of claims 4-5 and 14-15, applicant’s remarks contend that the rejection is improper because the combination of the prior art of Shamir with Labuschagne would require changes to principles of operation, and substantial reconstruction and redesign of elements of Shamir.
Examiner contends the rejection based on the combined teachings of Shamir with Labuschagne does not rely on a specific bodily incorporation of one teaching with the other.  Further, while the teachings of Shamir disclose a single “facility” and sensors for monitoring electrical distribution within that facility, this does not mean that teachings from Labuschagne cannot be modified and applied for use in such an application.  As discussed on above, there is nothing in the claimed invention that requires the electrical power distribution system to function for multiple facilities or as a utility-level system.  Further, the teachings of Labuschagne are not being relied upon in combination with Shamir to teach implementing such a utility-level system.  
Labuschagne is directed to electrical power generation and delivery systems are designed to generate, transmit, and distribute electric energy to loads, and further teaches an electrical power generation and delivery system may include shunt capacitor banks (SCBs) configured to provide capacitive reactive power support and compensation in high and/or low voltage situations in the electrical power system. For example, when reactive power or voltage along a transmission or distribution line included in the electrical power system is below a specified threshold, the shunt capacitors capacitor banks within the (s)SCB may be switched on to maintain the reactive power or 

Regarding the rejection under USC 103 of claims 7, 9, 17, and 19, applicant remarks do not appear to point out any specific deficiencies or reasoning for withdrawal of the rejections other than those made above for the claims upon which claims 7, 9, 17, and 19 depend.  Therefore, the examiner holds to the rejection of these claims for the reasons explained above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites the limitation "the plurality of analog inputs.”  There is insufficient antecedent basis for this limitation in the claim.  Further, since there is a lack of antecedent basis for “the plurality of analog inputs” and the claims merely recite “at least one analog input,” the claims are indefinite in the limitation “a plurality of phases” since it is not clear how a plurality of phases corresponds to at least one analog input.  For examination purposes, the claims are interpreted as “at least one input corresponds to at least one of a plurality of phases in the electrical power system.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 10-13, 16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shamir et al. (US 2019/0037507).

With respect to claim 1, Shamir discloses a retrofit system to update a data collection system in an electrical power distribution system (characterized by the electrical grid distributing power throughout the facility) [Fig. 10], the retrofit system comprising: 
a line-mounted wireless current sensor (characterized by SPPS 100) configured to be mounted to an existing power line in the electrical power distribution system [Par. 0003 & 0092] (use of self-powered power sensors (SPPSs) placed at a plurality of locations within a facility's electrical grid) & (A portion of each of the distribution lines 1010-1 through 1010-N that run through the core of their respective SPPSs 1020-1 through 1020-N act as a respective primary winding. Thereafter the line provides the current to respective loads (not shown) marked as L.sub.1 through L.sub.N), comprising: 
a current monitoring subsystem [Fig. 1; 102,104,106] to generate a digitized representation of a current measurement [Fig. 1; 106] (by ADC 105) [Par. 0026] of an alternating current signal in an electrical conductor [Par. 0028] (input current sampled from the power line); 
a power harvesting subsystem to harvest power from the electrical conductor (characterized in the self-powered power sensor SPPS & to provide the power needed for the operation of the SPPS 100) [Par. 0026 & 0035]; (further see US 9134349 cited by prior art) and 
a first wireless communication subsystem [Fig. 1; 109] to transmit the digitized representation of the current measurement [Par. 0025-0026]; 
an analog to digital converter (ADC) [Fig. 5; 506], comprising: 
at least one analog input in electrical communication with a voltage signal associated with the electrical conductor (input voltage form power line) [Fig. 5; 515] & [Par. 0065]; and 
a digital output [Fig. 5; 517] to generate a digitized representation of the at least one voltage signal [Par. 0065]; 
a second wireless communication subsystem [Fig. 5; 501] to receive the digitized representation of the current measurement [Par. 0025 & 0068]; and 
an intelligent electronic device (IED) (characterized in central controller 500) [Fig. 5] in electrical communication with the second wireless communication subsystem [Fig. 5; 508, 510] and the ADC [Fig. 5; 506], the IED to provide the digitized representation of the current measurement and the digitized representation of the at least one voltage signal to an existing main processor [Fig. 5; 502] & [Par. 0094] configured to collect data in the electrical power distribution system [Par. 0065-0068 & 0072]. (Characterized by providing the current and voltage signals to the microcontroller 502 for collection, storage, and processing) & (the microcontroller of the central controller is characterized as an existing main processor comprised within the IED (central controller) and can perform both data collection and processing of voltage and current information obtained by the IED)

With respect to claim 2, Shamir discloses wherein the main processor comprises a phasor measurement unit (PMU) [Par. 0072, 0079, 0089]. (Characterized by computing power factor by microcontroller MC 502) & (The power factor can then be used to determine the power consumption of the load. The central controller 500 can handle simultaneously the computation of cos ϕ for multiple SPPS units.

With respect to claim 3, Shamir discloses wherein the PMU calculates a phasor based on the digitized representation of the current measurement and the digitized representation of the at least one voltage signal [Par. 0027] & [Par. 0042].

With respect to claim 6, Shamir discloses wherein each of the first wireless communication subsystem and the second wireless communication subsystem communicate using a radio frequency [Par. 0033] (see RF transceiver 109 & 501).

With respect to claim 8, Shamir discloses wherein the line-mounted wireless current sensor harvests electrical power and generates the current measurement using the same current transformer [Par. 0026] (see US 9134348 for additional reference on SPPS). (an exemplary SPPS.  The power sensed in that embodiment is used for three purposes: to provide the power needed for the operation of the SPPS 100; to detect the actual power consumption of the load connected to the power line 102; and to detect and time stamp the phase of the current signal)

With respect to claim 10, Shamir discloses wherein the IED receives a command from the main processor and generates a response to the command (characterized by MC is configured to periodically program and activate the clock or time to trigger for sampling) & (wherein the clock/timer is part of IED and therefore responds to the command by the MC to trigger for sampling) [Par. 0056-0057].

With respect to claim 11, Shamir discloses a method of retrofitting a data collection system in an electrical power system [Par. 0092], the method comprising: 
installing a line-mounted wireless current sensor on an electrical conductor to be monitored in the electrical power system (placing SPPS at a plurality of locations within a facilities electrical grid, see Fig. 10) [Par. 0003] & [Par. 0092-0093]; 
generating, using the line-mounted wireless current sensor (spps 100), a digitized representation of the current measurement [Par. 0026 & 0028]; 
transmitting, using a first wireless communication subsystem [Fig. 1; 109], the digitized representation of the current measurement [Par. 0025-0026]; 
connecting at least one analog input of an analog-to-digital converter (ADC) [Fig. 5; 506] to a voltage signal associated with the electrical conductor (input voltage form power line) [Fig. 5; 515] & [Par. 0065];
generating, using the ADC [Fig. 5; 506], a digitized representation of the at least one voltage signal; 
receiving, using a second wireless communication subsystem [Fig. 5; 501], the digitized representation of the current measurement [Par. 0025 & 0068]; and 
providing, using an intelligent electronic device (IED) [Fig. 5; 500], the digitized representation of the current measurement and the digitized representation of the at least one voltage signal to a main processor (characterized in reporting voltage and current signals reported to server) [Par. 0091].

With respect to claim 12, Shamir discloses wherein the data collection system comprises a phasor measurement unit (PMU) [Par. 0072, 0079, 0089]. (Characterized by computing power factor by microcontroller MC 502) & (The power factor can then be used to determine the power consumption of the load. The central controller 500 can handle simultaneously the computation of cos ϕ for multiple SPPS units.

With respect to claim 13, Shamir discloses further comprising calculating a phasor (see cos (φ)), using the PMU, based on the digitized representation of the current measurement and the digitized representation of the at least one voltage signal [Par. 0027] & [Par. 0042].

`	With respect to claim 16, Shamir discloses wherein each of the first wireless communication subsystem and the second wireless communication subsystem communicate using a radio frequency [Par. 0033] (see RF transceiver 109 & 501).

With respect to claim 18, Shamir discloses wherein the line-mounted wireless current sensor harvests electrical power and generates the current measurement using the same current transformer [Par. 0026] (see US 9134348 for additional reference on SPPS). (an exemplary SPPS.  The power sensed in that embodiment is used for three purposes: to provide the power needed for the operation of the SPPS 100; to detect the actual power consumption of the load connected to the power line 102; and to detect and time stamp the phase of the current signal)

With respect to claim 20, Shamir discloses receiving, using the IED, a command from the main processor; and generating, using the IED, a response to the command (characterized by MC is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamir et al. (US 2019/0037507) in view of Perry et al. (US 2014/0028282).

With respect to claim 7, Shamir fails to disclose the system of claim 1, further comprising a ground reference, wherein the at least one voltage signal is measured with respect to the ground reference.
Perry discloses a system and method wireless energy metering including sampling both current and voltages from a power conductor, wherein the at least one voltage signal is measured with respect to the ground reference [Fig. 2]. (see voltage measurements by PT 236 of line voltage A, B, C that also include a ground reference N)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Shamir with Perry to further include the system comprising a ground reference, wherein the at least one voltage signal is measured with respect to the ground reference. motivated by a desire to apply a known technique to a known device (method product) ready 

With respect to claim 17, Shamir fails to disclose the method of claim 11, further comprising providing a ground reference, wherein the voltage is measured with respect to the ground reference.
Perry discloses a system and method wireless energy metering including sampling both current and voltages from a power conductor, wherein the plurality of analog voltage signals is measured with respect to the ground reference [Fig. 2]. (see voltage measurements by PT 236 of line voltage A, B, C that also include a ground reference N)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Shamir with Perry to further include the method comprising providing a ground reference, wherein the voltage is measured with respect to the ground reference motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR) that permits obtaining voltage measurements for each line in a multi-phase power line.

With respect to claim 9, Shamir fails to disclose the system of claim 1, wherein the at least one analog input corresponds to a plurality of phases in the electrical power system.
Perry discloses a system and method wireless energy metering including sampling both current and voltages from a power conductor, wherein the at least one analog input corresponds to a plurality of phases in the electrical power system [Fig. 5] (see multi-phase voltage measurements A, B, C) & [Par. 0033].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Shamir with Perry to further include wherein the at least one 

With respect to claim 19, Shamir fails to disclose the method of claim 11, wherein the plurality of analog inputs corresponds to a plurality of phases in the electrical power distribution system.
Perry discloses a system and method wireless energy metering including sampling both current and voltages from a power conductor, wherein the plurality of analog inputs corresponds to a plurality of phases in the electrical power distribution system [Fig. 5] (see multi-phase voltage measurements A, B, C) & [Par. 0033].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Shamir with Perry to further include wherein the plurality of analog inputs corresponds to a plurality of phases in the electrical power system motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR) that permits obtaining voltage measurements for each line in a multi-phase power line.

Claims 4-5, and 14-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamir et al. (US 2019/0037507) in view of Labuschagne et al. (US 2011/0084672).

With respect to claim 4, Shamir fails to disclose the system of claim 1, wherein the main processor implements a control action based on the output.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Shamir with Labuschagne to further implement the system of claim 1, wherein the main processor implements a control action based on the output motivated by a desire to use a known technique to improve similar devices (methods products) in the same way (KSR) that improves synchronized control of electrical power system voltage profiles.

With respect to claim 5, Shamir fails to disclose the system of claim 3, wherein the control action comprises one of selectively connecting and disconnecting a capacitor bank.
Labuschagne discloses system and methods for monitoring current and voltage in an electronic power system and further controlling electrical power system voltage profiles using capacitor banks and on-load tap changers [Par. 0002].  Labuschagne discloses a system including a capacitor bank controller (220) for implementing a control action such as connecting and disconnecting a capacitor bank based on output data from the IED (210) regarding voltage and current measurements [Par. 0039-0041] & [Par. 0044-0045].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Shamir with Labuschagne to further that the control action comprises one of selectively connecting and disconnecting a capacitor bank motivated by a desire to use a known technique to improve similar devices (methods products) in the same way (KSR) that improves synchronized control of electrical power system voltage profiles.

With respect to claim 14, Shamir fails to disclose the method of claim 11, further comprising the main processor implementing a control action based on the digitized representation of the current measurement and the digitized representation of the at least one voltage signal.
Labuschagne discloses system and methods for monitoring current and voltage in an electronic power system and further controlling electrical power system voltage profiles using capacitor banks and on-load tap changers [Par. 0002].  Labuschagne discloses a system including a capacitor bank controller (220) for implementing a control action based on output data from the IED (210) regarding voltage and current measurements [Par. 0039-0041] & [Par. 0044-0045].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Shamir with Labuschagne to further implement control action based on the digitized representation of the current measurement and the digitized representation of the at least one voltage signal motivated by a desire to use a known technique to improve similar devices (methods products) in the same way (KSR) that improves synchronized control of electrical power system voltage profiles.

With respect to claim 15, Shamir fails to disclose the method of claim 14, wherein the control action comprises one of selectively connecting and disconnecting a capacitor bank.
Labuschagne discloses system and methods for monitoring current and voltage in an electronic power system and further controlling electrical power system voltage profiles using capacitor banks and on-load tap changers [Par. 0002].  Labuschagne discloses a system including a capacitor bank controller (220) for implementing a control action such as connecting and disconnecting a capacitor bank based on output data from the IED (210) regarding voltage and current measurements [Par. 0039-0041] & [Par. 0044-0045].
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Croset (US 2016/0368389) discloses the field of electric vehicles and, more particularly, the invention concerns an electrical energy storage system of a vehicle, a drive and energy recovery system of said vehicle, such vehicle as well as a method for controlling the electrical energy of a vehicle, and further teaches electrical energy supplied by the motor in the generator mode is then transmitted to the electrical power distribution network of the vehicle.

Liffring et al. (US 9809321) discloses an electrical power distribution system for converting and distributing electrical power to local loads within a vehicle including a plurality of high voltage AC (HVAC) distribution feeder lines for providing HVAC power throughout a vehicle to localized distribution conversion units.

Tuckey et al. (US 2013/0204554) discloses systems, methods, and devices for monitoring one or more capacitor banks including an Intelligent Electronic Device, which may be a microprocessor-based controller that is operable to receive data from sensors, monitoring devices, power equipment, and/or .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TERENCE E STIFTER JR/               Examiner, Art Unit 2865  
     

/ARLEEN M VAZQUEZ/               Supervisory Patent Examiner, Art Unit 2865 
02/28/2022